Citation Nr: 1132303	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's October 2004 claims for entitlement to service connection for a lumbar spine disorder, and for a bilateral shoulder disorder.

In September 2009, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

In April 2009, and again in January 2010, the Board remanded the Veteran's claims for service connection for a lumbar spine disorder and a bilateral shoulder disorder to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In July 2011, the Veteran provided additional evidence in support of his claims.  In a letter accompanying that evidence, he waived RO consideration thereof.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  There is competent and credible evidence relating the Veteran's current lumbar spine disorder to injuries sustained during his service.

2.  A claimed bilateral shoulder disorder is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein, or to his service-connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A claimed bilateral shoulder disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred; and neither was it caused or aggravated by his service-connected lumbar spine disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2004 letter, provided to the Veteran before the March 2005 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006 and May 2010.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in March 2006 and May 2010, the RO readjudicated the claim in supplemental statements of the case in April 2007 and February 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2009, instructed the AOJ to schedule the Veteran for a hearing before a Veterans Law Judge.  In January 2010, the Board instructed the AOJ to schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent, and etiology of his lumbar spine and bilateral shoulder conditions.

The Board finds that the AOJ has complied with those instructions.  It provided the Veteran with the requested hearing in September 2009, and with the requested examination in September 2010.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Lumbar Spine Disorder

The Veteran's service treatment records show that he received treatment for his spine on multiple occasions, including in December 1970, April 1971, August 1972, October 1976, July 1977, and March 1978.  In December 1970, a clinician noted that the Veteran had injured his back in an automobile accident.  The clinician found that the Veteran had a severe amount of paravertebral muscle spasms, but noted that x-rays were negative.  Three days after the accident, a clinician diagnosed him with an acute lumbosacral strain.  In April 1971, a clinician found that x-rays of the Veteran's spine revealed no fractures, but "some degenerative changes in [his] spine."  In August 1972, a clinician noted that the Veteran had a chronic history of low back pain, as well as an acute low back strain.  In October 1976, a clinician noted that the Veteran again hurt his back by falling down a flight of stairs.  The July 1977 clinician noted that the Veteran reported a backache.  The March 1978 clinician diagnosed him with flank and back pain and musculoskeletal pain.

In Reports of Medical Examination dated October 1963, October 1966, July 1971, November 1979, and October 1980, clinicians found that the Veteran's spine and other musculoskeletal condition was normal on evaluation.  In Reports of Medical History dated January 1961, October 1963, October 1966, July 1971, and October 1980, the Veteran reported that he did not have, and had never had, arthritis or rheumatism; a bone, joint, or other deformity; or neuritis.  Additionally, in Reports of Medical History dated October 1966, July 1971, and October 1980, the Veteran indicated that he did not have, and had never had, recurrent back pain.

After service, including during the pendency of the claim, the Veteran has been diagnosed with a back disability.  In November 2005, a private radiologist, R.F., diagnosed the Veteran with a lipoma near the midline in the lumbar area, based on a magnetic resonance imaging (MRI).  Also in November 2005, a private physician, P.B.C., diagnosed the Veteran with foraminal stenosis of the lumbar spine with a radiclopathic component, based on x-rays.  In February 2006, P.B.C. diagnosed the Veteran with lumbar spinal stenosis.  In August 2006, a private radiologist, S.S., diagnosed the Veteran with mild degenerative disc changes throughout the thoracic levels; degenerative changes of the right T4-5 and T7-8 costovertebral joints; and mild dextroscoliosis of the thoracic spine with right lateral osteophystes and syndesmophytes at and caudal to the level of the T5-6 disc, based on an MRI.  In August 2007, another private physician, L.V.R., diagnosed the Veteran with lumbosacral spondylosis, lumbar facet syndrome, and back pain.  In October 2007, a private physical therapist, A.K., found that the Veteran had decreased spinal range of motion (ROM).  In January 2009, L.V.R. diagnosed the Veteran with degenerative joint disease and facet joint symptoms of the lumbar spine.

In a November 2008 letter, and again at his September 2009 Board hearing, the Veteran reported that he began experiencing his current back symptoms during his time in service.  Id. at p. 4.  Also at his September 2009 Board hearing, the Veteran stated that he began having back problems in service even before his car accident, as a result of his 200 or more jumps as a paratrooper.  Id. at pp. 25-26.  The Board notes that the Veteran's service personnel records confirm that the Veteran earned his Parachutist's Badge (Prcht Bad) in service.

In light of the Veteran's medical history, VA provided him with a compensation and pension (C&P) examination of his spine in September 2010.  The examiner, a physician, reviewed the Veteran's claims file and specifically described some of his service treatment records and post-service medical records; however, the examiner did not specifically discuss the Veteran's April 1971 service treatment record showing x-ray evidence of degenerative changes in his spine.  The Veteran reported that he had low back pain, as well as numbness in his right thigh as of 3-4 months ago.  The examiner noted that the Veteran reported being able to walk for half a block, and for 10 to 20 minutes.  After an examination which included range of motion testing, the examiner diagnosed the Veteran with degenerative disc disease (DDD) / degenerative joint disease (DJD) of the lumbar spine; right L2, L3, L4, L5, and S1 sensory radiculopathy; and mild functional limitation.  The examiner opined that the Veteran's spine disorder "is not caused by or a result of or aggravated by service, because X-rays while in service did not show degenerative joint or degenerative disc disease of [the] lumbar spine.  Lumbosacral strain during service because [of a] strain involves soft tissues of the spinal region, [while the] Veteran's DDD/DJD is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other."

In a July 2011 statement, the Veteran asserted that, during his service, "I jumped from airplanes as a paratrooper-with approximately 90 pounds of gear/equipment and weapons strapped on my back.  I tested equipment, pulled wheels, packed bearings, and performed various other maintenance on wheeled vehicles (which often required maneuvering my body into positions contrary to ordinary motion of muscles and limbs, etc.  As a result of the above duties performed in service, coupled with accidents I was involved in [during service], I began to suffer with back pains and was seen and treated numerous times during service.  While in service and during the years since, my back pains have worsened."  (Parentheses in original.)  The Veteran also included a copy of the February 2011 supplemental statement of the case from the VA Tiger Team-to which he inadvertently referred as a Board decision-and asserted that his April 1971 service treatment record showed the very degenerative changes of the spine which the September 2010 VA examiner had found absent from his service treatment records, and on the absence of which had concluded that his current diagnosis of DDD and DJD were not etiologically related to his service.  The Veteran included a photocopy of his April 1971 service treatment record showing a clinician's finding of x-ray evidence of degenerative changes of his spine; the presence of the original document in his service treatment records has been verified by the Board.

The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the April 1971 service treatment record showing a clinician's finding of x-ray evidence of degenerative changes of his spine directly contradicts the basis for the September 2010 VA examiner's conclusion-namely, that "X-rays while in service did not show degenerative joint or degenerative disc disease of [the] lumbar spine."  Consequently, the September 2010 VA examiner's report is entitled to no probative value.

The Board finds that the Veteran is competent to report that he has experienced back pain during and since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of continuous back pain since his numerous incidents of physical trauma in service are credible, based on documentation in his service treatment records dated December 1970, April 1971, August 1972, October 1976, July 1977, and March 1978; diagnoses of back disorders including DDD and DJD after service, including during the pendency of his claim; and the consistency of the Veteran's lay statements.  Although the Board has considered the fact that the Veteran checked boxes in his October 1963, October 1966, July 1971 and October 1980 Reports of Medical History indicating that he did not have, and had never had, arthritis or rheumatism; a bone, joint, or other deformity; or neuritis; and that he checked boxes in Reports of Medical History dated October 1966, July 1971, and October 1980 indicating that he did not have, and had never had, recurrent back pain, the Board finds that this is insufficient to overcome the Veteran's credibility, particularly in light of his documented complaints of back pain in his service treatment records.

Pursuant to 38 C.F.R. § 3.303(b), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

In this case, the Veteran has provided x-ray evidence of degenerative changes in his spine in service, as well as current a diagnosis of DDD and other spinal disorders, without any clearly attributable intercurrent causes.  Additionally, the Veteran has established continuity of symptomatology through both his testimony and the competent medical evidence of record.  Consequently, the Veteran's claim for entitlement to service connection for a lumbar spine disorder is granted.  38 C.F.R. § 3.303(b).


Analysis:  Service Connection for a Bilateral Shoulder Disorder, to include as Secondary to a Service Connected Lumbar Spine Disorder

The Veteran's service treatment records show that he was treated for complaints of pain on abduction of his left arm in September 1970.  The Veteran reported that he had no history of trauma or dislocation.  The clinician found that he had no left shoulder crepitus, and diagnosed him with tenosynovitis of the left shoulder.  The clinician also noted that x-rays of the Veteran's left shoulder were within normal limits (WNL).

In November 1971, a clinician noted that the Veteran complained of shoulder pain with lifting.  The clinician noted that the Veteran had good range of motion, and that x-rays were negative.  The Veteran told a clinician in January 1972 that he still had pain and a "catch" in his left shoulder.  The clinician diagnosed him with probable bursitis in January 1972 and March 1972.

With respect to his right shoulder, the Veteran sought treatment in service in June 1971 for a right shoulder injury incurred while pushing a car.  The clinician found that the Veteran had pain on abduction of his right shoulder.

In Reports of Medical Examination dated October 1963, October 1966, July 1971, November 1979, and October 1980, clinicians found that the Veteran's upper extremities and other musculoskeletal condition were normal on evaluation.

In Reports of Medical History dated January 1961, October 1963, October 1966, July 1971, and October 1980, the Veteran reported that he did not have, and had never had, arthritis or rheumatism; a bone, joint, or other deformity; or a painful or trick shoulder.

In a November 2008 letter, and at his Board hearing, the Veteran reported that he began experiencing his current shoulder symptoms during his time in service.  Id. at p. 4.  The Veteran stated that he began having shoulder problems in service, including bursitis, as a result of his 200 or more jumps as a paratrooper.  Id. at pp. 25-28.  Also at his Board hearing, the Veteran stated that he began seeking treatment for his shoulder symptoms after service in 1983 or 1984.  Id. at pp. 11-12, 28.  The Veteran, through his representative, has also asserted that his bilateral shoulder condition may be secondary to his spine condition.

After service, including during the pendency of the claim, the Veteran has been diagnosed with a shoulder disability.  In September 2009, a private physician, G.C., provided a differential diagnosis of impingement syndrome, rotator cuff tendinopathy versus tear.

VA provided the Veteran with a C&P examination of his shoulders in September 2010.  The examiner, a physician, thoroughly reviewed the Veteran's claims file and specifically described his service treatment records and post-service medical records in great detail.  The Veteran reported that his current bilateral shoulder pain began about 10 to 12 years ago-meaning as early as 1998.  The Veteran stated that he has pain in his right shoulder and limited range of motion in both shoulders.  With respect to activities of daily living (ADLs), the Veteran reported that he cannot reach for anything above his head, cannot sleep on his right side, and cannot pick up more than five pounds with his right arm or more than 10 pounds with his left arm.  After an examination which included range of motion testing, the examiner diagnosed the Veteran with bilateral shoulder AC DJD with mild functional limitation.  The examiner opined that the Veteran's bilateral shoulder disorder "is not caused by or a result of or aggravated by service, because there was no chronic right shoulder condition while in service; and X-rays of shoulders did not show DJD of left AC joint; left shoulder bursitis treated in service is a soft tissue condition and [the] Veteran's (AC DJD) is a skeletal condition; the one is not the cause of or related to, the other; no documentation of AC DJD in the immediate post-service examination."  The examiner further opined that the Veteran's bilateral shoulder disorder "is not caused by or a result of or aggravated by Lumbar spine DDD/DJD because the two regions are separate."

Because the Veteran's September 2010 VA examination was conducted by a competent physician who fully described the functional effects caused by the Veteran's shoulder disorder on his activities of daily living, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the September 2010 VA examiner is so qualified, his medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he has had continuous bilateral shoulder pain since his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, the Board finds that the credibility of the Veteran's reports of continuous shoulder pain since the events in service is outweighed by the contemporaneous evidence of record.  As noted above, in Reports of Medical 

History dated January 1961, October 1963, October 1966, July 1971, and October 1980, the Veteran denied having arthritis or rheumatism; a bone, joint, or other deformity; or a painful or trick shoulder.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Moreover, the Veteran's own determinations about the etiology of his bilateral shoulder disorder are outweighed by the more probative findings of the September 2010 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection on a presumptive basis because he was not diagnosed with arthritis, manifested to a degree of ten percent or more, within one year of the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a chronic shoulder disease in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record-his Reports of Medical History-show that he did not have continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a bilateral shoulder disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.





ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a bilateral shoulder disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


